Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-4, 6-7, 9-16, 21-22, 26 and 31-32 in the reply filed on 01 August 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of Group I claims 1-4, 6-7, 9-16, 21-22, 26 and 31-32 is contained herein below.
Groups II and III Claims 47 and 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/US18/56747 filed 10/19/2018 which claims the benefit of 62/574,515 filed 10/19/2017. 
The parent application 62/574,515 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-4, 6-7, 9-16, 21-22, 26 and 31-32 of this application. Priority date accorded is 10/19/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (iii) recites ‘functionalized derivative thereof’. Applicants recite “derivative” in multiple paragraphs in the specification. Paragraph 0109 (at page 29) cites references for known functionalized derivatives of cyclodextrin. These are some examples. The recitation in claim 1, part (iii) is broader than these examples. Therefore, the metes and bounds of the term “functionalized derivative” is not clear. 
According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it.”. Hence, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to the “functionalized derivative”.  One of ordinary skill in the art would clearly recognize that "functionalized derivative" would read on multitude of cyclodextrins having any widely varying groups that could be used to substitute them.  Thus, it is unclear as to what all are encompassed by the term “functionalized derivative”. This also applies to the recitation in claim 15.
Claims 2-4, 6-7, 9-14 and 16, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-16, 21-22, 26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hunsley et al (US 2017/0145475 A1) in view of Deng (US 2011/0027771 A1) and further in view of Koba et al (Postepy High Med Dosw, 2005, 59, 290-8-English Abstract).
Hunsley et al teaches a composition comprising a preservative which can be diazolidinyl urea, imidazolinyl urea, oxazolidines, hydroxymethyl glycinate, DMDM hydantoin (paras 0011-0012; limitation of claim 1, part (i)-compounds capable of releasing aldehyde; limitations of claims 2-4, 21 and 32). The composition includes an anticoagulant, which could be a citrate or EDTA (para 0040; limitations of claim 1, part (ii), claim 9, and claim 21-second component, EDTA is also a chelating agent) and glycine (para 0040; glycine is an amine as in claim 22).
One of the polymers that can be included in the composition is cyclodextrin (para 0048; as in claim 1, part (iii) and claim 21-polysaccahride-cyclodextrin is a polysaccharide). Another component is antibiotics (para 0048). Hunsley et al suggests cyclodextrin as one component that can be included in the composition in addition to several others. 
Hunsley et al does not teach part of the limitations of claims 6-7 and 9, does not teach the limitations of claims 10-16, the pH range as in claim 21 and the limitations of claims 22, 26 and 31.
Deng, which is in the same field of endeavor as Hunsley, teaches a composition of stabilizing cell sin a blood sample (abstract) comprising cyclodextrin (para 0288, Table 7; as in claim 1, part (iii) and claim 21-polysaccahride-cyclodextrin is a polysaccharide). Other components that can be included in the composition of Deng are sodium citrate, citrate dextrose, citric acid, EDTA (para 0077) and adenosine diphosphate (para 0076). This reads on the limitations of claims 6, 7 and 9. The composition can have a pH in the range of 5-12 (para 0094; pH limitation in claim 21). 
Koba et al teaches that Actinomycin D is a well-known antibiotic (active agent recited in claim 26). Hunsley suggests including an antibiotic as a component in its composition. Therefore, one of ordinary skill in the art would include Actinomycin D as a component.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, a composition comprising the claimed components is taught in the art individually. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to make the claimed composition in order to provide an improved composition that is suitable for viability of fragile cells used in diagnosis of diseases (Deng paras 0004-0005).
	It would be obvious to the artisan to use all the other components capable of releasing an aldehyde as in claims 2 and 32, adjust the concentrations as in claims 10-14 (based on the amounts taught by Hunsley and Deng as starting points), use -cyclodextrin and adjust its concentration as in claims 15-16). Since cyclodextrin can be used as a component, and it is a polymer comprised of glucose subunits, one of ordinary skill in the art would find it obvious to include starch, cellulose and glycogen as polysaccharides (as in claim 31) since these three polymers also have the same glucose subunits.


Conclusion
1. Elected claims 1-4, 6-7, 9-16, 21-22, 26 and 31-32 (Group I) are rejected.
2. Groups II and III Claims 47 and 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3. Claims 5, 8, 17-20, 23-25, 27-30, 33-46, 48-50 and 55-62 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623